Citation Nr: 0829456	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  02-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision in which the RO continued 
a 20 percent rating for lumbosacral strain.  In October 2001, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2002, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2002.


For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  The remand also addresses the 
matter of service connection for benign prostatic 
hypertrophy-for which the veteran has completed the first of 
two actions required to place this matter in appellate 
status.  VA will notify the veteran when further action, on 
his part, is required.  

As a final preliminary matter, the Board notes that, on VA 
examination in April 2004, the veteran stated that he stopped 
working in May 2001 because he could not do lifting and 
cleaning.  The Board finds that this statement appears to 
raise an informal claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  In addition, in his August 2008 
IHP, the veteran's representative raised a claim for service 
connection for stomach problems secondary to medication used 
to treat the veteran's service-connected back disability.  As 
there is no indication that either of these claims has yet 
been addressed by the RO, these matters are not properly 
before the Board; hence, they are referred to the RO for 
appropriate action.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Board notes, initially, that the veteran last underwent 
VA evaluation for his service-connected lumbosacral strain in 
April 2004.  On examination, the veteran described 
intermittent pain, constant for the past week, made worse 
with prolonged sitting or any type of lifting, and better at 
rest.  On examination, the veteran had forward flexion to 
approximately 45 degrees, at which point he reported sharp 
pain, but he was able to further flex to about 70 degrees.  
The examiner noted that a February 2001 CAT scan revealed a 
mild degenerative disc bulge at L4-5 and early degenerative 
arthritis at L5-S1, but that subsequent lumbar X-rays, the 
last one being in November 2003, showed a normal lumbar 
spine.  The impression was mild degenerative disc disease 
with mostly mechanical low back pain exacerbated by lower 
extremity inflexibility.  

In his August 2008 IHP, the veteran's representative stated 
that, in a July 2008 conversation, the veteran indicated that 
his back condition had worsened since the April 2004 VA 
examination.  The veteran described difficulty both walking 
and falling asleep due to back pain, and reported a reduced 
range of motion, with less than 45 degrees of flexion.  The 
veteran requested that he be afforded a new VA examination.  

The Board further notes that, although the service-connected 
low back disability has been characterized as lumbosacral 
strain, the record includes findings and diagnoses that raise 
questions about the characterization of the disability and 
the applicable diagnostic codes for consideration in 
evaluating the disability.  The medical evidence reflects 
findings indicative of degenerative disc disease.  In this 
regard, the February 2001 CT scan revealed a mild 
degenerative disc bulge at L4-5 and early degenerative 
arthritis at L5-S1.  While the April 2004 VA examiner 
indicated that the most recent X-ray of the lumbar spine, 
from November 29, 2003 revealed a normal lumbar spine, the 
report of this X-ray has not been associated with the claims 
file.  

The current record does not clearly indicate whether the 
veteran has any disc disease that represents a progression of 
the disability for which service connection was granted, or 
whether it is possible to separate the effects and symptoms 
of disc disease from those attributable to the veteran's 
service-connected lumbosacral strain.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice-connected condition 
from those of a service-connected condition, the reasonable 
doubt doctrine dictates that all symptoms be attributed to 
the veteran's service-connected disability).  The Board also 
points out that, depending on the response to these questions 
regarding the findings of disc disease, the criteria for 
rating intervertebral disc syndrome (IVDS) (which were 
revised effective September 23, 2002 (see 67 Fed. Reg. 
54,345-54,349)) may also be applicable in rating the claim on 
appeal.  

In light of all the foregoing, the Board finds that 
contemporaneous medical findings and opinion responsive to 
the applicable rating criteria  are needed to fully evaluate 
the veteran's service-connected lumbosacral strain.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file any copy(ies) of notice(s) of 
the date and time of the examination(s) sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
East Orange VA Medical Center (VAMC) dated from August 1996 
to November 2003.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all records of pertinent treatment from the 
East Orange VAMC since November 2003, including the November 
29, 2003 X-ray report discussed above, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and the record before the examiners is complete, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the veteran meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

While the matter is on remand, the RO should also clarify 
whether the veteran desires a hearing in connection with this 
appeal.   In his May 2002 substantive appeal, the veteran 
requested a hearing before a Decision Review Officer (DRO) at 
the RO.  In a September 2006 letter, the veteran's 
representative indicated that the veteran wanted a personal 
hearing for his appeal for lumbosacral strain.  In a May 2007 
letter, the veteran's representative stated that, while a 
personal hearing had been requested in the September 2006 
letter, the veteran was waiving the personal hearing, and 
requesting that the issue be sent directly to the Board for a 
hearing in Washington, adding that the veteran could not make 
the trip into the office due to pain.  While it appears that 
the May 2007 letter cancelled the veteran's hearing request, 
it is not entirely clear.  Hence, the RO should clarify with 
the veteran whether he wishes to have an RO or Board hearing.  
See 38 C.F.R. § 3.103(c) (a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As a final matter, the Board notes that, in a September 1998 
rating decision, the RO denied service connection for 
hemorrhoids and benign prostatic hypertrophy.  In October 
1998, the veteran expressed disagreement with these denials.  
While an SOC regarding the issue of entitlement to service 
connection for hemorrhoids was issued in November 1998, the 
veteran has not been furnished an SOC regarding the issue of 
service connection for benign prostatic hypertrophy.  By 
filing a timely NOD with the denial of service connection for 
benign prostatic hypertrophy, the veteran has initiated 
appellate review on that issue; however, the RO has yet to 
issue a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative an SOC as regards 
the claim for service connection for 
benign prostatic hypertrophy, along with 
a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
entitlement to service connection for 
benign prostatic hypertrophy-a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

2.  The RO should  request that the 
veteran clarify whether he still desires 
an RO or Board hearing.  If the veteran 
responds in the affirmative, then the RO 
should take the necessary steps to 
schedule him for such a hearing.  If the 
veteran no longer desires a hearing, a 
signed writing to that effect should be 
placed in the claims file.  


3.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's low back from the East Orange 
VAMC, since November 2003, including the 
November 29, 2003 X-ray report (discussed 
above).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record.  

The RO should notify the veteran of the 
evidence that is his ultimate 
responsibility to submit, and ensure that 
its letter meets the notice requirements 
of Vazquez-Flores (cited to above).  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  


5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report should be made 
available to the VA orthopedic examiner 
in conjunction with his or her 
examination of the veteran.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician 
should clearly identify, and comment on 
the frequency or extent, as appropriate, 
of all neurological symptoms associated 
with the veteran's service-connected low 
back disability-to specifically include 
muscle spasm, guarding, foot drop, 
radiculopathy, and/or sciatic neuropathy, 
and provide an assessment of the extent 
or severity of each.  The examiner should 
also offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected low back 
disability.

Orthopedic examination - The physician  
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes). The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss of the lumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also specifically 
indicate whether there is any unfavorable 
ankylosis of the lumbar spine, or the 
entire spine.  

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to whether the veteran has 
current degenerative disc disease that 
represents a manifestation or progression 
of the low back disability for which 
service connection has been granted.  If 
not, the examiner should indicate whether 
it is medically possible to separate the 
symptoms and effects of the service-
connected low back disability from 
nonservice-connected disc disease. 

If the physician determines either that  
disc disease is a manifestation or  
progression of the service-connected  
disability, or that it is medically  
impossible to separate the symptoms and  
affects of the two, he or she should  
also render findings particularly  
responsive to the criteria for rating  
IVDS-specifically, comment as to the  
existence and frequency of any of the  
veteran's incapacitating episodes (i.e.,  
a period of acute signs and symptoms due  
to IVDS that requires bed rest prescribed  
by a physician and treatment by a  
physician).  The examiner should indicate 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) at least one week 
but less than two weeks; (b) at least two 
weeks but less than four weeks; (c) at 
least four weeks but less than six weeks; 
or (d) at least six weeks.  

7.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal.  If the veteran fails, without 
good cause, to report to any scheduled 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim, on the merits, in 
light of all pertinent evidence and legal 
authority.  

10.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

